
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.19

FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT


        The First Amendment to the Executive Employment Agreement, dated as of
September 30, 2004, (the "First Amendment") by and between William B. Lytton
(the "Executive") and Tyco International Ltd., a Bermuda corporation (the
"Company").

WITNESSETH:

        WHEREAS, the Company and The Executive entered into an Executive
Employment Agreement dated as of September 30, 2002 (the "Agreement");

        WHEREAS, the Company and the Executive desire to amend the Agreement to
update the terms to reflect developments since the Effective Date.

        NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

        Section 1.    Each capitalized term used in this First Amendment and not
otherwise defined herein shall have the definitions assigned thereto in the
Agreement.    

        Section 2.    The parties agree that effective as of the date of this
First Amendment (the "Renewal Date"), the Agreement is hereby amended as
follows:    

Pargraph 3 of the Agreement is amended to delete the first sentence and replace
it with the following sentence:

"As of the Renewal Date, the Company agrees to pay the Executive a base salary
(the "Base Salary") at an annual rate of not less than US $675,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly."

Paragraph 6 (d) is amended to delete the first sentence and replace it with the
following sentence:

"The Company shall provide to the Executive a Flex-Perq Allowance pursuant to
the Tyco Flexible Perquisite Plan for US Executives paid in four quarterly
installments to be used at the Executive's discretion to pay for items not
otherwise covered under the Company's benefit programs or expense reimbursement
policies and practices. The Executive's annual Flex-Perq Allowance amount is US
$67,500. All normal tax withholding applies; however, federal taxes will be
withheld at the supplemental rate."

Paragraph 6(f) of the Agreement is hereby amended by adding the underlined
language in the second sentence of the paragraph as follows:

"The parties recognize that such security protection may include use by the
Executive and his family of private transportation methods, including private
air travel, for both business and personal purposes subject to the provisions
and requirements of the Company's Corporate Aircraft Policy."

Section 6(g) is hereby deleted and the parties hereby acknowledge that the
Executive's relocation is complete and all relocation benefits have been paid by
the Company to the Executive.

Section 6(h) is hereby deleted and the parties hereby acknowledge that the
Flex-Perq allowance is paid by the Company in lieu of reimbursement for
financial counseling and tax preparation costs for the Executive.

        Section 3.    Except as expressly modified and amended hereby, the
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms. The general provisions set forth in Agreement shall
pertain with full force and effect to the First Amendment including without
limitation Sections 12 through 24 and any references to the Agreement shall be
read to include the First Amendment thereto.    

        Section 4.    The First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.    

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
to be duly executed as of the date first above written.

    TYCO INTERNATIONAL LTD.
/s/ WILLIAM B. LYTTON

--------------------------------------------------------------------------------

WILLIAM B. LYTTON
 
/s/ EDWARD D. BREEN

--------------------------------------------------------------------------------

By:  EDWARD D. BREEN

2

--------------------------------------------------------------------------------





QuickLinks


FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT
